PER CURIAM
Although the hearing on November 21, 1988 was ordered on a motion for preliminary injunction, the judgment rendered on April 5, 1989 granted a permanent injunction. Nevertheless, it was encumbent upon relator to seek modification of the judgment of permanent injunction by a timely pleading.
Relator’s April 19,1989 motion for a new trial was timely. Because the case was in effect taken under advisement on November 21, 1988, relator was entitled under La.C.C.P. art. 1913 to notice of the signing of the April 5, 1989 judgment. Notice to respondent was mailed by the clerk on April 6, 1989, but notice to relator was by personal service on April 11, 1989. The April 19 motion was filed by relator within seven days, exclusive of holidays, from the day after the service of notice of judgment. La.C.C.P. art. 1974.
Relator’s motion for appeal, filed on June 30, 1989, was also timely as a devolu-tive appeal, having been filed within sixty days of the denial of a new trial in open court. La.C.C.P. art. 2087.
The application is therefore granted. It is ordered that relator be granted a devolu-tive appeal from the April 5, 1989 judgment ordering a permanent injunction.